Exhibit 10.101

AMENDMENT TO EMPLOYMENT LETTER AGREEMENT

THIS AMENDMENT TO EMPLOYMENT LETTER AGREEMENT (“Amendment”) is made and entered
into as of JUNE 25, 2014 by and among Osmose, Inc. (the “Company”), Koppers Inc.
(“Koppers”) and Paul A. Goydan (“Employee”). The parties are entering into this
Amendment in connection with the Stock Purchase Agreement, dated April 13, 2014,
by and among the Company, Koppers and the other parties thereto (the “Stock
Purchase Agreement”), pursuant to which Osmose Holdings, Inc. agreed to sell the
Transferred Business (as defined in the Stock Purchase Agreement) to Koppers.

The Company and Employee are parties to an Employment Letter Agreement, dated as
of March 14, 2012 (the “Employment Agreement”).

Effective on and as of the Closing (as defined in the Stock Purchase Agreement),
the parties have agreed to amend the Employment Agreement on the terms and
subject to the conditions set forth below.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:

 

1. This Amendment will become effective immediately on and as of the
consummation of the Closing.

 

2. The parties wish to amend the Employment Agreement effective immediately
following the Closing. The Employment Agreement will be amended by:

 

  (a) Deleting the phrases “Osmose Holdings, Inc.” and “OHI” and replacing them
with the phrase “Koppers Inc.” in each instance they appear except in line six
in the paragraph entitled “General” on page seven of the Employment Agreement.

 

  (b) Deleting the phrase “Osmose Companies” and replacing it with the phrase
“Koppers Companies” in each instance it appears.

 

  (c) Deleting the phrase “OHI Parent, Inc.” and replacing it with the phrase
“Koppers Holdings Inc.” in each instance it appears.

 

  (d) Deleting the phrase “Chief Executive Officer” as it appears in line three
of the first paragraph on page one of the Employment Agreement and replacing it
with the phrase “Chief Operating Officer and Chief Financial Officer”.

 

  (e) Deleting the paragraph entitled “Effective Date” on page one of the
Employment Agreement in its entirety and replacing it with the following
paragraph:

“Effective Date

This letter agreement shall be conditioned upon and effective as of the
consummation of the transactions contemplated in the Stock Purchase Agreement,
dated April 13, 2014, by and among the Company, Koppers Inc., and the other
parties thereto (the “Stock Purchase Agreement”), pursuant to which Osmose
Holdings, Inc. agreed to sell the Transferred Business (as defined in the Stock
Purchase Agreement) to Koppers Inc. (the “Effective Date”).”



--------------------------------------------------------------------------------

  (f) Deleting the second sentence in the paragraph entitled “Benefits” on page
two of the Employment Agreement in its entirety and replacing it with the
following sentence:

“After the Closing, Koppers Inc. shall cause the Company to provide compensation
and benefits to employees of the Company no less favorable, in the aggregate,
than those to which such employees were entitled immediately prior to the
Closing.”

 

  (g) Deleting the third sentence in the paragraph entitled “Benefits” on page
two of the Employment Agreement in its entirety and replacing it with the
following sentence:

“The Company also expects you to remain employed by the Company after the
Closing.”

 

  (h) Deleting the definition of “Termination in Connection with a Sale of the
Company” on page five of the Employment Agreement in its entirety and replacing
it with the following:

“Termination in Connection with a Sale of the Company” means any of the
following events occurring within six (6) months following (or in case of clause
(A) below, directly or indirectly in connection with or in anticipation of) a
sale of more than 50% of the stock or assets of the Company:

 

  (A) A termination of your employment by the Company without Cause;

 

  (B) A termination of your employment by you for Good Reason; or

 

  (C) A termination of your employment by you because any successor to the
Company’s operations or assets (whether acquired by merger, sale, consolidation
or otherwise) (“Successor”) terminates (or, if such Sale of the Company is
structured as a sale of the assets of the Company, fails to assume in writing),
this Agreement at the time of the Sale of the Company.

 

  (i) Deleting the phrase “OHI” in line six in the paragraph entitled “General”
on page seven of the Employment Agreement and replacing it with the phrase
“Osmose Holdings, Inc.”

 

3. Notwithstanding any provision of this Amendment to the contrary, if the
Closing is not consummated, the Employment Agreement will not be amended as
provided in Section 2 and this Amendment will be null and void in its entirety.

 

4. Except as expressly amended by this Amendment, the Employment Agreement, and
all of the terms and conditions thereof, will remain in full force and effect.

 

2



--------------------------------------------------------------------------------

5. Each party agrees, on written request of the other party, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements that may be reasonably required by the requesting party to implement
the provisions and purposes of this Amendment.

 

8. This Amendment may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this Amendment, but all of which
together will constitute one and the same Amendment.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth at the beginning of this Agreement.

 

OSMOSE, INC. By:  

/s/ Stephen C. Ruck

Its:  

Senior Vice President

KOPPERS INC. By:  

/s/ Steven R. Lacy

Its:  

Senior Vice President, Administration, General Counsel & Secretary

EMPLOYEE

/s/ Paul A. Goydan

Paul A. Goydan

 

3